UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-04165 AMERICAN CENTURY TARGET MATURITIES TRUST (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON 4, KANSAS CITY, MISSOURI 64111 (Name and address of agent for service) Registrants telephone number, including area code: 816-531-5575 Date of fiscal year end: 09-30 Date of reporting period: 03-31-2010 ITEM 1. REPORTS TO STOCKHOLDERS Semiannual Report March 31, 2010 American Century Investments ® Target 2010 Fund Target 2015 Fund Target 2020 Fund Target 2025 Fund Prospectus Supplement Enclosed Table of Contents Presidents Letter 2 Market Perspective 3 Zero-Coupon Treasury Total Returns 3 Target 2010 Performance 4 Portfolio Commentary 6 Portfolio at a Glance 8 Types of Investments in Portfolio 8 Target 2015 Performance 9 Portfolio Commentary 11 Portfolio at a Glance 13 Types of Investments in Portfolio 13 Target 2020 Performance 14 Portfolio Commentary 16 Portfolio at a Glance 18 Types of Investments in Portfolio 18 Target 2025 Performance 19 Portfolio Commentary 21 Portfolio at a Glance 23 Types of Investments in Portfolio 23 Shareholder Fee Examples 24 Financial Statements Schedule of Investments 26 Statement of Assets and Liabilities 33 Statement of Operations 34 Statement of Changes in Net Assets 35 Notes to Financial Statements 37 Financial Highlights 43 Other Information Board Approval of Management Agreements 51 Additional Information 57 Index Definitions 58 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments knowledge, such information is accurate at the time of printing. Presidents Letter Dear Investor: To learn more about the capital markets, your investment, and the portfolio management strategies American Century Investments provides, we encourage you to review this shareholder report for the financial reporting period ended March 31, 2010. On the following pages, you will find investment performance and portfolio information, presented with the expert perspective and commentary of our portfolio management team. This report remains one of our most important vehicles for conveying the information you need about your investment performance, and about the market factors and strategies that affect fund returns. For additional information on the markets, we encourage you to visit the Insights & News tab at our Web site, americancentury.com, for updates and further expert commentary. The top of our Web sites home page also provides a link to Our Story, which, first and foremost, outlines our commitmentsince 1958to helping clients reach their financial goals. We believe strongly that we will only be successful when our clients are successful. Thats who we are. Another important, unique facet of our story and who we are is Profits with a Purpose, which describes our bond with the Stowers Institute for Medical Research (SIMR). SIMR is a world-class biomedical organizationfounded by our company founder James E. Stowers, Jr. and his wife Virginiathat is dedicated to researching the causes, treatment, and prevention of gene-based diseases, including cancer. Through American Century Investments private ownership structure, more than 40% of our profits support SIMR. Mr. Stowers example of achieving financial success and using that platform to help humanity motivates our entire American Century Investments team. His story inspires us to help each of our clients achieve success. Thank you for sharing your financial journey with us. Sincerely, Jonathan Thomas President and Chief Executive Officer American Century Investments 2 Market Perspective By David MacEwen, Chief Investment Officer, Fixed Income Economy Showed Signs of Recovery Economic activity steadily improved during the six-month period, even as significant headwinds, including excessive debt levels, high unemployment and underemployment, and a housing market still susceptible to further declines, prevailed. Businesses continued to show the greatest improvement, primarily through cost cutting and inventory rebuilding. On the other hand, modest income growth, lower housing wealth, tight credit conditions, and the difficult jobs market, generally restrained consumer spending throughout most of the period. Given that consumer activity typically accounts for the bulk of U.S. economic growth, slower growth than is typically associated with post-recession recoveries seems likely. Furthermore, while the numerous government bailouts proved successful in providing liquidity and improving confidence in the financial sector, questions remain regarding the strength of the real economy, as quantitative easing winds down and the fiscal stimulus diminishes. Treasury Yields Increased, Curve Steepened In an environment of fragile economic growth, subdued inflation, and an accommodative Federal Reserve, whose federal funds rate target remained at its historic low of nearly 0%, the U.S. bond market posted positive returns overall. Credit-sensitive, higher-risk bonds, which benefited from an improving economic backdrop, significantly outperformed Treasuries during the period. Concerns about the growth and extraordinary volume of U.S. government debt, combined with waning worldwide demand for U.S. Treasury securities, pushed Treasury prices lower and yields higher. Total returns for longer-term Treasuries were negative for the period. The yield on the two-year Treasury note increased from 0.95% to 1.02%; the 10-year Treasury yield rose from 3.31% to 3.83%; and the 30-year Treasury yield jumped from 4.05% to 4.71%. In addition, the slope of the yield curve (the graphic representation of Treasury yields at different maturities) steepened, reflecting the still-low costs of capital at the short end of the maturity spectrum and tepid demand at the longer end. The difference between two- and 10-year Treasury yields started the period at 236 basis points (one basis point equals 0.01 percentage point) and ended at 281 basis points. Zero-Coupon Treasury Total Returns For the six months ended March 31, 2010* 11/15/10 STRIPS Issue 0.32% 11/15/15 STRIPS Issue 1.32% 11/15/20 STRIPS Issue -2.12% 11/15/25 STRIPS Issue -5.14% *Total returns for periods less than one year are not annualized. 3 Performance Target 2010 Total Returns as of March 31, 2010 Average Annual Returns Ticker Since Inception Symbol 6 months 1 year 5 years 10 years Inception Date Investor Class BTTNX 0.28% 0.81% 4.20% 6.41% 10.95% 3/25/85 11/15/10 STRIPS Issue  0.32% 0.79% 4.64% 6.82% 11.98%  Bank of America/ Merrill Lynch 10+ Year US Treasury Index  -4.26% -7.18% 5.31% 6.89% 9.53%  Advisor Class ACTRX 0.14% 0.56% 3.93% 6.15% 4.79% 10/20/98 (1) Total returns for periods less than one year are not annualized. (2) Since 3/31/85, the date nearest the Investor Classs inception for which data are available. (3) Data provided by Lipper Inc.  A Reuters Company. © 2010 Reuters. All rights reserved. Any copying, republication or redistribution of Lipper content, including by caching, framing or similar means, is expressly prohibited without the prior written consent of Lipper. Lipper shall not be liable for any errors or delays in the content, or for any actions taken in reliance thereon. The data contained herein has been obtained from company reports, financial reporting services, periodicals and other resources believed to be reliable. Although carefully verified, data on compilations is not guaranteed by Lipper and may be incomplete. No offer or solicitations to buy or sell any of the securities herein is being made by Lipper. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. As interest rates rise, bond values will decline. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The funds total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 4 Target 2010 Total Annual Fund Operating Expenses Investor Class Advisor Class 0.57% 0.82% The total annual fund operating expenses shown is as stated in the funds prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. As interest rates rise, bond values will decline. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The funds total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 5 Portfolio Commentary Target 2010 Portfolio Managers: Brian Howell, Jim Platz, and Bob Gahagan Performance Summary Target 2010 returned 0.28%* for the six months ended March 31, 2010. By comparison, the funds benchmark, a coupon-based Treasury STRIPS Issue maturing on November 15, 2010, returned 0.32%. The funds returns are reduced by operating expenses, while benchmark returns are not. Economic optimism generally characterized the six-month period, as investors grew more confident that the Great Recession was giving way to an economic recovery. This confidence inspired a return to the riskier segments of the fixed income market, which offer potentially higher yields and returns than Treasuries. In addition, investors began to grow leery of the surge in U.S. Treasury issuance in the wake of massive government spending and a record federal budget deficit. As several of the portfolios Treasury zero-coupon bonds (zeros) reached maturity, we reinvested the proceeds in short-term securities. This caused the portfolios allocation to traditional Treasury bills to increase during the period. This allocation accounted for the portfolios lagging performance relative to the benchmark. In absolute terms, both the portfolio and its benchmark benefited from their short maturities in a market environment where longer-term Treasury securities significantly underperformed. Portfolio Strategy We continued to look for what we believed were attractive relative values among the universe of zeros in which Target 2010 investsprimarily Treasury STRIPS and Treasury-equivalent zeros and, to a lesser degree, government agency zeros. These securities are stripped and packaged into their component parts, including the series of coupon payments and the ultimate principal repayment. We also continued to look for opportunities to benefit from spread movements, or changes in yield differences, between Treasury STRIPS and non-Treasury zeros. Spreads tightened during the period (non-Treasury yields decreased and prices increased, relative to traditional Treasuries), due to the markets preference for non-Treasury securities. In this climate, our positions in non-Treasury zeros, such as REFCORP (Resolution Funding Corporation) and FICO (Financing Corporation) zeros, and agency discount notes contributed positively to performance. The spread tightening also afforded us the opportunity to sell some of the portfolios agency zeros, which we expect will have a favorable impact on the portfolios anticipated value at maturity (AVM). Our allocation to agency zeros at the end of March 2010 was approximately 14%, compared with 19% six months earlier. *All fund returns referenced in this commentary are for Investor Class shares. Total returns for periods less than one year are not annualized. 6 Target 2010 Similarly, the portfolios allocation to Treasury zeros and Treasury-equivalent zeros declined during the period, from 72% at the end of September 2009 to 39% at the end of March 2010, as several securities matured, and we positioned the portfolio for its upcoming maturity date. We primarily invested the proceeds in U.S. Treasury bills and government agency discount notes. These short-term investments comprised 47% of the portfolio on March 31, 2010, compared with 9% of the portfolio on September 30, 2009. Outlook With the portfolio nearing its maturity date (the portfolio will be liquidated on September 24, 2010), we expect the allocation to agency discount notes and traditional Treasury bills to increase as more of the portfolios zero-coupon bonds mature. Going forward, the portfolio should increasingly behave like a very short-duration bond fund. We plan to maintain our focus on identifying the best relative values within the portfolios high-quality universe. We actively apply a multi-step process that includes security selection, portfolio construction and attribution analysis, while tracking long-term market trends to help us identify attractively priced securities. Target 2010 is not an asset allocation retirement fund. The date refers to when the bonds will mature. The principal value of the fund is not guaranteed at any time, including at the target date. The funds Anticipated Value at Maturity (AVMsee next page), though not guaranteed, provides what we believe is an approximate estimate of the funds value at the target date. 7 Target 2010 Portfolio at a Glance As of 3/31/10 Anticipated Growth Rate (Investor Class) -0.16% Weighted Average Maturity Date 10/27/10 Anticipated Value at Maturity (AVM) (Investor Class) $105.59 (1) See graph below. Past performance is no guarantee of future results. Even if class shares are held to maturity, there is no guarantee that the classs share price will reach its AVM. There is also no guarantee that the AVM will fluctuate as little in the future as it has in the past. For more information, please consult the prospectus. Types of Investments in Portfolio % of net assets as of 3/31/10 Treasury STRIPS 36.5% REFCORP STRIPS 2.4% Total Treasuries & Equivalents 38.9% Government Agency STRIPS 9.8% Other Government Agencies 4.2% Total Government Agencies 14.0% Short-Term Investments 47.0% Temporary Cash Investments 0.4% Other Assets and Liabilities (0.3)% The top line in the graph represents the classs Anticipated Value at Maturity (AVM), which fluctuates from day to day based on the funds weighted average maturity date. The bottom line represents the classs historical share price, which is managed to grow over time to reach the classs AVM. The AVM for other share classes will vary due to differences in fee structure. While this graph demonstrates the classs expected long-term growth pattern, please keep in mind that the fund may experience significant share-price volatility over the short term. Even if shares are held to maturity, there is no guarantee that the classs share price will reach its AVM. There is also no guarantee that the AVM will fluctuate as little in the future as it has in the past. 8 Performance Target 2015 Total Returns as of March 31, 2010 Average Annual Returns Ticker Since Inception Symbol 6 months 1 year 5 years 10 years Inception Date Investor Class BTFTX 1.42% 0.42% 6.18% 7.90% 9.09% 9/1/86 11/15/15 STRIPS Issue  1.32% -0.13% 6.90% 8.30% 8.96%  Bank of America/ Merrill Lynch 10+ Year US Treasury Index  -4.26% -7.18% 5.31% 6.89% 7.92%  Advisor Class ACTTX 1.29% 0.16% 5.91% 7.63% 7.58% 7/23/99 (1) Total returns for periods less than one year are not annualized. (2) Since 8/31/86, the date nearest the Investor Classs inception for which data are available. (3) Data provided by Lipper Inc.  A Reuters Company. © 2010 Reuters. All rights reserved. Any copying, republication or redistribution of Lipper content, including by caching, framing or similar means, is expressly prohibited without the prior written consent of Lipper. Lipper shall not be liable for any errors or delays in the content, or for any actions taken in reliance thereon. The data contained herein has been obtained from company reports, financial reporting services, periodicals and other resources believed to be reliable. Although carefully verified, data on compilations is not guaranteed by Lipper and may be incomplete. No offer or solicitations to buy or sell any of the securities herein is being made by Lipper. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. As interest rates rise, bond values will decline. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The funds total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 9 Target 2015 Total Annual Fund Operating Expenses Investor Class Advisor Class 0.57% 0.82% The total annual fund operating expenses shown is as stated in the funds prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. As interest rates rise, bond values will decline. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The funds total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 10 Portfolio Commentary Target 2015 Portfolio Managers: Brian Howell, Jim Platz, and Bob Gahagan Performance Summary Target 2015 returned 1.42%* for the six months ended March 31, 2010. By comparison, the funds benchmark, a coupon-based Treasury STRIPS Issue maturing on November 15, 2015, returned 1.32%. The funds returns are reduced by operating expenses, while benchmark returns are not. Economic optimism generally characterized the six-month period, as investors grew more confident that the Great Recession was giving way to an economic recovery. This confidence inspired a return to the riskier segments of the fixed income market, which offer potentially higher yields and returns than Treasuries. In addition, investors began to grow leery of the surge in U.S. Treasury issuance in the wake of massive government spending and a record federal budget deficit. In this environment, traditional Treasury securities underperformed all other fixed-income sectors. Our out-of-benchmark exposure to high-quality non-Treasury zero-coupon bonds (zeros) accounted for the portfolios performance advantage relative to the benchmark, as these securities outperformed Treasury zeros. Overall, Treasury yields in the 2015 maturity range remained relatively flat, while longer-term yields increased modestly during the six-month period. In this environment, the Treasury yield curve steepened. Treasury zeros and other high-quality zero-coupon bonds have a higher degree of interest-rate sensitivity than coupon-paying bonds of similar maturities. In absolute terms, both the portfolio and its benchmark benefited from their shorter maturities in a market environment where longer-term securities significantly underperformed. Portfolio Strategy We continued to look for what we believed were attractive relative values among the universe of zeros in which Target 2015 investsprimarily Treasury STRIPS and Treasury-equivalent zeros and, to a lesser degree, government agency zeros. These securities are stripped and packaged into their component parts, including the series of coupon payments and the ultimate principal repayment. We seek to take advantage of spread movements, or changes in yield differences, between Treasury STRIPS and non-Treasury zeros. Spreads tightened during the period (non-Treasury yields decreased and prices increased, relative to traditional Treasuries), due to the markets preference for non-Treasury securities. In this climate, our positions in non-Treasury zeros, such as REFCORP (Resolution Funding Corporation), FNMA (Federal National Mortgage Association, or Fannie Mae), FHLMC (Federal Home Loan Mortgage Corporation, or Freddie Mac) and FICO (Financing Corporation) zeros, contributed positively to relative performance. *All fund returns referenced in this commentary are for Investor Class shares. Total returns for periods less than one year are not annualized. 11 Target 2015 We continue to believe our non-Treasury zeros offer attractive long-term return potential, and we expect these securities will have a favorable impact on the portfolios anticipated value at maturity (AVM). By prospectus mandate, we may invest up to 20% of the portfolios assets in agency zero-coupon bonds. Our allocation to agency zeros at the end of March 2010 was approximately 16%, compared with 14% at the end of September 2009. Outlook Despite the strong economic rebound in the second half of calendar 2009, we believe the overall economy may remain relatively weak in the near term, due to the negative influences from high unemployment and a still-weak housing market. In this environment, we plan to maintain our focus on identifying the best relative values within the portfolios zero-coupon bond universe. We actively apply a multi-step process that includes security selection, portfolio construction and attribution analysis, while tracking long-term market trends to help us identify attractively priced securities. Target 2015 is not an asset allocation retirement fund. The date refers to when the bonds will mature. The principal value of the fund is not guaranteed at any time, including at the target date. The funds Anticipated Value at Maturity (AVMsee next page), though not guaranteed, provides what we believe is an approximate estimate of the funds value at the target date. 12 Target 2015 Portfolio at a Glance As of 3/31/10 Anticipated Growth Rate (Investor Class) 2.75% Weighted Average Maturity Date 11/25/15 Anticipated Value at Maturity (AVM) (Investor Class) $114.36 (1) See graph below. Past performance is no guarantee of future results. Even if class shares are held to maturity, there is no guarantee that the classs share price will reach its AVM. There is also no guarantee that the AVM will fluctuate as little in the future as it has in the past. For more information, please consult the prospectus. Types of Investments in Portfolio % of net assets as of 3/31/10 Treasury STRIPS 34.0% REFCORP STRIPS 39.0% Other Treasuries 11.6% Total Treasuries & Equivalents 84.6% Government Agency STRIPS 15.6% Temporary Cash Investments 0.3% Other Assets and Liabilities (0.5)% The top line in the graph represents the classs Anticipated Value at Maturity (AVM), which fluctuates from day to day based on the funds weighted average maturity date. The bottom line represents the classs historical share price, which is managed to grow over time to reach the classs AVM. The AVM for other share classes will vary due to differences in fee structure. While this graph demonstrates the classs expected long-term growth pattern, please keep in mind that the fund may experience significant share-price volatility over the short term. Even if shares are held to maturity, there is no guarantee that the classs share price will reach its AVM. There is also no guarantee that the AVM will fluctuate as little in the future as it has in the past. 13 Performance Target 2020 Total Returns as of March 31, 2010 Average Annual Returns Ticker Since Inception Symbol 6 months 1 year 5 years 10 years Inception Date Investor Class BTTTX -2.18% -3.84% 5.47% 7.75% 9.18% 12/29/89 11/15/20 STRIPS Issue  -2.12% -3.99% 6.58% 8.16% 9.44%  Bank of America/ Merrill Lynch 10+ Year US Treasury Index  -4.26% -7.18% 5.31% 6.89% 8.04%  Advisor Class ACTEX -2.31% -4.09% 5.21% 7.49% 6.01% 10/19/98 (1) Total returns for periods less than one year are not annualized. (2) Since 12/31/89, the date nearest the Investor Classs inception for which data are available. (3) Data provided by Lipper Inc.  A Reuters Company. © 2010 Reuters. All rights reserved. Any copying, republication or redistribution of Lipper content, including by caching, framing or similar means, is expressly prohibited without the prior written consent of Lipper. Lipper shall not be liable for any errors or delays in the content, or for any actions taken in reliance thereon. The data contained herein has been obtained from company reports, financial reporting services, periodicals and other resources believed to be reliable. Although carefully verified, data on compilations is not guaranteed by Lipper and may be incomplete. No offer or solicitations to buy or sell any of the securities herein is being made by Lipper. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. As interest rates rise, bond values will decline. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The funds total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 14 Target 2020 Total Annual Fund Operating Expenses Investor Class Advisor Class 0.57% 0.82% The total annual fund operating expenses shown is as stated in the funds prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. As interest rates rise, bond values will decline. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The funds total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 15 Portfolio Commentary Target 2020 Portfolio Managers: Brian Howell, Jim Platz, and Bob Gahagan Performance Summary Target 2020 returned -2.18%* for the six months ended March 31, 2010. By comparison, the funds benchmark, a coupon-based Treasury STRIPS Issue maturing on November 15, 2020, returned -2.12%. The funds returns are reduced by operating expenses, while benchmark returns are not. Economic optimism generally characterized the six-month period, as investors grew more confident that the Great Recession was giving way to an economic recovery. This confidence inspired a return to the riskier segments of the fixed income market, which offer potentially higher yields and returns than Treasuries. In addition, investors began to grow leery of the surge in U.S. Treasury issuance in the wake of massive government spending and a record federal budget deficit. In this environment, traditional Treasury securities underperformed all other fixed-income sectors. Overall, longer-term Treasury yields increased modestly during the six-month period, and the Treasury yield curve steepened. Treasury zero-coupon bonds (Treasury zeros) and other high-quality zeros, whose investment performance the portfolio seeks to mimic, have a higher degree of interest-rate sensitivity than coupon-paying bonds of similar maturities. In particular, the periods rising-rate, steeper-yield-curve environment had a negative impact on the absolute performance of the portfolio and its benchmark. The portfolios small overweight to longer-term securities accounted for the portfolios slight underperformance relative to the benchmark. Portfolio Strategy We continued to look for what we believed were attractive relative values among the universe of zeros in which Target 2020 investsprimarily Treasury STRIPS and Treasury-equivalent zeros and, to a lesser degree, government agency zeros. These securities are stripped and packaged into their component parts, including the series of coupon payments and the ultimate principal repayment. We also attempted to take advantage of spread movements, or changes in yield differences, between Treasury STRIPS and non-Treasury zeros, such as REFCORP (Resolution Funding Corporation), FNMA (Federal National Mortgage Association, or Fannie Mae), FHLMC (Federal Home Loan Mortgage Corporation, or Freddie Mac), FICO (Financing Corporation) and TVA (Tennessee Valley Authority) zeros. Spreads on agency and Treasury-equivalent zeros remained under modest pressure during the first three months of the period (yields increased and prices decreased, relative to traditional Treasuries), due to the market uncertainty surrounding the Federal Reserves scheduled conclusion of its agency securities buyback program on March 31, 2010. Shorter-term spreads recovered somewhat in the final three months of the period, primarily due to the U.S. Treasurys announcement in late December 2009 that it would increase support from $200 billion each to Fannie Mae and Freddie Mac to $200 billion plus any additional losses through 2012. *All fund returns referenced in this commentary are for Investor Class shares. Total returns for periods less than one year are not annualized. 16 Target 2020 We continue to believe our non-Treasury zeros offer attractive long-term return potential, and we expect these securities will have a favorable impact on the portfolios anticipated value at maturity (AVM). By prospectus mandate, we may invest up to 20% of the portfolios assets in agency zeros. Our allocation to agency zeros at the end of March 2010 was approximately 12%, compared with 11% at the end of September 2009. Outlook Despite the strong economic rebound in the second half of calendar 2009, we believe the overall economy may remain relatively weak in the near term, due to the negative influences from high unemployment and a still-weak housing market. In this environment, we plan to maintain our focus on identifying the best relative values within the portfolios zero-coupon bond universe. We actively apply a multi-step process that includes security selection, portfolio construction and attribution analysis, while tracking long-term market trends to help us identify attractively priced securities. Target 2020 is not an asset allocation retirement fund. The date refers to when the bonds will mature. The principal value of the fund is not guaranteed at any time, including at the target date. The funds Anticipated Value at Maturity (AVMsee next page), though not guaranteed, provides what we believe is an approximate estimate of the funds value at the target date. 17 Target 2020 Portfolio at a Glance As of 3/31/10 Anticipated Growth Rate (Investor Class) 4.05% Weighted Average Maturity Date 10/8/20 Anticipated Value at Maturity (AVM) (Investor Class) $108.55 (1) See graph below. Past performance is no guarantee of future results. Even if class shares are held to maturity, there is no guarantee that the classs share price will reach its AVM. There is also no guarantee that the AVM will fluctuate as little in the future as it has in the past. For more information, please consult the prospectus. Types of Investments in Portfolio % of net assets as of 3/31/10 Treasury STRIPS 36.7% REFCORP STRIPS 44.2% Other Treasuries 7.2% Total Treasuries & Equivalents 88.1% Government Agency STRIPS 9.4% Other Government Agencies 2.4% Total Government Agencies 11.8% Temporary Cash Investments 0.3% Other Assets and Liabilities (0.2)% The top line in the graph represents the classs Anticipated Value at Maturity (AVM), which fluctuates from day to day based on the funds weighted average maturity date. The bottom line represents the classs historical share price, which is managed to grow over time to reach the classs AVM. The AVM for other share classes will vary due to differences in fee structure. While this graph demonstrates the classs expected long-term growth pattern, please keep in mind that the fund may experience significant share-price volatility over the short term. Even if shares are held to maturity, there is no guarantee that the classs share price will reach its AVM. There is also no guarantee that the AVM will fluctuate as little in the future as it has in the past. 18 Performance Target 2025 Total Returns as of March 31, 2010 Average Annual Returns Ticker Since Inception Symbol 6 months 1 year 5 years 10 years Inception Date Investor Class BTTRX -5.50% -9.30% 4.13% 7.04% 7.87% 2/15/96 Fund benchmark  -5.14% -11.06% 5.77% 7.80% 8.72%  Bank of America/ Merrill Lynch 10+ Year US Treasury Index  -4.26% -7.18% 5.31% 6.89% 7.05%  Advisor Class ACTVX -5.64% -9.55% 3.86% 6.77% 6.31% 6/1/98 (1) Total returns for periods less than one year are not annualized. (2) The Investor Class benchmark was an 8/15/25 STRIPS Issue from inception through January 1998, when it was changed to an 11/15/25 STRIPS Issue. The Advisor Class benchmark has been an 11/15/25 STRIPS Issue since the classs inception. (3) Since 2/29/96, the date nearest the Investor Classs inception for which data are available. (4) Data provided by Lipper Inc.  A Reuters Company. © 2010 Reuters. All rights reserved. Any copying, republication or redistribution of Lipper content, including by caching, framing or similar means, is expressly prohibited without the prior written consent of Lipper. Lipper shall not be liable for any errors or delays in the content, or for any actions taken in reliance thereon. The data contained herein has been obtained from company reports, financial reporting services, periodicals and other resources believed to be reliable. Although carefully verified, data on compilations is not guaranteed by Lipper and may be incomplete. No offer or solicitations to buy or sell any of the securities herein is being made by Lipper. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. As interest rates rise, bond values will decline. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The funds total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 19 Target 2025 Total Annual Fund Operating Expenses Investor Class Advisor Class 0.57% 0.82% The total annual fund operating expenses shown is as stated in the funds prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. As interest rates rise, bond values will decline. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The funds total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 20 Portfolio Commentary Target 2025 Portfolio Managers: Brian Howell, Jim Platz, and Bob Gahagan Performance Summary Target 2025 returned -5.50%* for the six months ended March 31, 2010. By comparison, the funds benchmark, a coupon-based Treasury STRIPS Issue maturing on November 15, 2025, returned -5.14%. The funds returns are reduced by operating expenses, while benchmark returns are not. Economic optimism generally characterized the six-month period, as investors grew more confident that the Great Recession was giving way to an economic recovery. This confidence inspired a return to the riskier segments of the fixed income market, which offer potentially higher yields and returns than Treasuries. In addition, investors began to grow leery of the surge in U.S. Treasury issuance in the wake of massive government spending and a record federal budget deficit. In this environment, traditional Treasury securities underperformed all other fixed-income sectors. Overall, longer-term Treasury yields increased modestly during the six-month period, and the Treasury yield curve steepened. Treasury zero-coupon bonds (Treasury zeros) and other high-quality zeros, whose investment performance the portfolio seeks to mimic, have a higher degree of interest-rate sensitivity than coupon-paying bonds of similar maturities. In particular, the periods rising-rate, steeper-yield-curve environment had a negative impact on the absolute returns of the portfolio and its benchmark. The portfolios modest overweight in longer-term Treasury zeros, combined with slightly lagging results among the portfolios non-Treasury zeros, accounted for the portfolios underperformance relative to the benchmark. Portfolio Strategy We continued to look for what we believed were attractive relative values among the universe of zeros in which Target 2025 investsprimarily Treasury STRIPS and Treasury-equivalent zeros and, to a lesser degree, government agency zeros. These securities are stripped and packaged into their component parts, including the series of coupon payments and the ultimate principal repayment. We also attempted to take advantage of spread movements, or changes in yield differences, between Treasury STRIPS and non-Treasury zeros, such as REFCORP (Resolution Funding Corporation), FNMA (Federal National Mortgage Association, or Fannie Mae), FHLMC (Federal Home Loan Mortgage Corporation, or Freddie Mac), and TVA (Tennessee Valley Authority) zeros. Spreads on agency and Treasury-equivalent zeros remained under modest pressure during the first three months of the period (yields increased and prices decreased, relative to traditional Treasuries), due to the market uncertainty surrounding the Federal Reserves scheduled conclusion of its agency securities buyback program on March 31, 2010. Shorter-term spreads recovered somewhat in the final three months of the period, primarily due to the U.S. Treasurys announcement in late December 2009 that it would increase support from $200 billion each to Fannie Mae and Freddie Mac to $200 billion plus any additional losses through 2012. *All fund returns referenced in this commentary are for Investor Class shares. Total returns for periods less than one year are not annualized. 21 Target 2025 We continue to believe our non-Treasury zeros offer attractive long-term return potential, and we expect these securities will have a favorable impact on the portfolios anticipated value at maturity (AVM). By prospectus mandate, we may invest up to 20% of the portfolios assets in agency zeros. Our allocation to agency zeros at the end of March 2010 was approximately 14%, compared with 13% at the end of September 2009. Outlook Despite the strong economic rebound in the second half of calendar 2009, we believe the overall economy may remain relatively weak in the near term, due to the negative influences from high unemployment and a still-weak housing market. In this environment, we plan to maintain our focus on identifying the best relative values within the portfolios zero-coupon bond universe. We actively apply a multi-step process that includes security selection, portfolio construction and attribution analysis, while tracking long-term market trends to help us identify attractively priced securities. Target 2025 is not an asset allocation retirement fund. The date refers to when the bonds will mature. The principal value of the fund is not guaranteed at any time, including at the target date. The funds Anticipated Value at Maturity (AVMsee next page), though not guaranteed, provides what we believe is an approximate estimate of the funds value at the target date. 22 Target 2025 Portfolio at a Glance As of 3/31/10 Anticipated Growth Rate (Investor Class) 4.59% Weighted Average Maturity Date 10/3/25 Anticipated Value at Maturity (AVM) (Investor Class) $117.00 (1) See graph below. Past performance is no guarantee of future results. Even if class shares are held to maturity, there is no guarantee that the classs share price will reach its AVM. There is also no guarantee that the AVM will fluctuate as little in the future as it has in the past. For more information, please consult the prospectus. Types of Investments in Portfolio % of net assets as of 3/31/10 Treasury STRIPS 36.2% REFCORP STRIPS 50.1% Total Treasuries & Equivalents 86.3% Government Agency STRIPS 13.5% Temporary Cash Investments 0.4% Other Assets and Liabilities (0.2)% The top line in the graph represents the classs Anticipated Value at Maturity (AVM), which fluctuates from day to day based on the funds weighted average maturity date. The bottom line represents the classs historical share price, which is managed to grow over time to reach the classs AVM. The AVM for other share classes will vary due to differences in fee structure. While this graph demonstrates the classs expected long-term growth pattern, please keep in mind that the fund may experience significant share-price volatility over the short term. Even if shares are held to maturity, there is no guarantee that the classs share price will reach its AVM. There is also no guarantee that the AVM will fluctuate as little in the future as it has in the past. 23 Shareholder Fee Examples (Unaudited) Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/ exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from October 1, 2009 to March 31, 2010. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading Expenses Paid During Period to estimate the expenses you paid on your account during this period. If you hold Investor Class shares of any American Century Investments fund, or Institutional Class shares of the American Century Diversified Bond Fund, in an American Century Investments account (i.e., not a financial intermediary or retirement plan account), American Century Investments may charge you a $12.50 semiannual account maintenance fee if the value of those shares is less than $10,000. We will redeem shares automatically in one of your accounts to pay the $12.50 fee. In determining your total eligible investment amount, we will include your investments in all personal accounts (including American Century Investments Brokerage accounts) registered under your Social Security number. Personal accounts include individual accounts, joint accounts, UGMA/UTMA accounts, personal trusts, Coverdell Education Savings Accounts and IRAs (including traditional, Roth, Rollover, SEP-, SARSEP- and SIMPLE-IRAs), and certain other retirement accounts. If you have only business, business retirement, employer-sponsored or American Century Investments Brokerage accounts, you are currently not subject to this fee. We will not charge the fee as long as you choose to manage your accounts exclusively online. If you are subject to the Account Maintenance Fee, your account value could be reduced by the fee amount. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a funds share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. 24 Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During Period Annualized 10/1/09 3/31/10 10/1/09  3/31/10* Expense Ratio* Target 2010 Actual Investor Class $1,000 $1,002.80 $2.80 0.56% Advisor Class $1,000 $1,001.40 $4.04 0.81% Hypothetical Investor Class $1,000 $1,022.14 $2.82 0.56% Advisor Class $1,000 $1,020.89 $4.08 0.81% Target 2015 Actual Investor Class $1,000 $1,014.20 $2.81 0.56% Advisor Class $1,000 $1,012.90 $4.06 0.81% Hypothetical Investor Class $1,000 $1,022.14 $2.82 0.56% Advisor Class $1,000 $1,020.89 $4.08 0.81% Target 2020 Actual Investor Class $1,000 $978.20 $2.76 0.56% Advisor Class $1,000 $976.90 $3.99 0.81% Hypothetical Investor Class $1,000 $1,022.14 $2.82 0.56% Advisor Class $1,000 $1,020.89 $4.08 0.81% Target 2025 Actual Investor Class $1,000 $945.00 $2.72 0.56% Advisor Class $1,000 $943.60 $3.93 0.81% Hypothetical Investor Class $1,000 $1,022.14 $2.82 0.56% Advisor Class $1,000 $1,020.89 $4.08 0.81% *Expenses are equal to the classs annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 182, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. 25 Schedule of Investments Target 2010 MARCH 31, 2010 (UNAUDITED) Principal Principal Amount Value Amount/ Short-Term Investments (1)  47.0% Shares Value U.S. Treasury Bills, Zero-Coupon U.S. Government 0.11%, 4/22/10 $ 2,000,000 $1,999,824 Agency Securities (2)  14.0% FFCB Discount Notes, FICO STRIPS  COUPON, 0.44%, 7/9/10 2,000,000 1,999,064 4.27%, 4/6/10 $ 3,244,000 $ 3,243,568 U.S. Treasury Bills, Government Trust 0.18%, 8/26/10 14,800,000 14,787,909 Certificates,2.83%, 5/15/10 7,552,000 7,542,258 FHLB Discount Notes, FICO STRIPS  COUPON, 0.40%, 9/15/10 4,000,000 3,995,548 6.09%, 5/30/10 2,805,000 2,800,557 U.S. Treasury Bills, FICO STRIPS  COUPON, 0.001%, 9/23/10 4,200,000 4,195,405 5.01%, 9/26/10 2,000,000 1,989,514 U.S. Treasury Bills, FICO STRIPS  COUPON, 0.23%, 11/18/10 58,500,000 58,404,294 4.42%, 10/6/10 2,800,000 2,784,278 TOTAL SHORT-TERM INVESTMENTS FICO STRIPS  COUPON, (Cost $85,387,590) 6.11%, 11/11/10 7,000,000 6,951,070 Zero-Coupon U.S. Treasury Securities TOTAL ZERO-COUPON U.S. and Equivalents (2)  38.9% GOVERNMENT AGENCY SECURITIES (Cost STRIPS  PRINCIPAL, 1.65%, 8/15/10 18,500,000 18,484,275 Temporary Cash Investments  0.4% STRIPS  PRINCIPAL, FHLB Discount Notes, 5.09%, 8/15/10 2,000,000 1,997,966 0.001%, 4/1/10 766,000 766,000 REFCORP STRIPS  JPMorgan 100% U.S. COUPON, 5.21%, 10/15/10 4,364,000 4,347,089 Treasury Securities Money STRIPS  COUPON, Market Fund Agency Shares 519 519 1.37%, 11/15/10 22,000,000 21,951,226 TOTAL TEMPORARY CASH INVESTMENTS STRIPS  COUPON, (Cost $766,519) 2.94%, 2/15/11 14,810,000 14,757,188 TOTAL INVESTMENT STRIPS  PRINCIPAL, SECURITIES  100.3% 4.58%, 2/15/11 1,000,000 996,534 (Cost $180,752,203) STRIPS  COUPON, OTHER ASSETS AND 3.87%, 8/15/11 8,215,000 8,142,059 LIABILITIES  (0.3)% TOTAL ZERO-COUPON U.S. TREASURY TOTAL NET ASSETS  100.0% SECURITIES AND EQUIVALENTS (Cost $69,614,154) Notes to Schedule of Investments Equivalents Security whose principal payments are secured by U.S. Treasury FFCB Federal Farm Credit Bank FHLB Federal Home Loan Bank FICO Financing Corporation REFCORP Resolution Funding Corporation STRIPS Separate Trading of Registered Interest and Principal of Securities (1) The rate indicated is the yield to maturity at purchase. (2) The rate indicated is the yield to maturity at purchase. These securities are issued at a substantial discount from their value at maturity. See Notes to Financial Statements. 26 Target 2015 MARCH 31, 2010 (UNAUDITED) Principal Principal Amount Value Amount Value Zero-Coupon U.S. Treasury Securities STRIPS  PRINCIPAL, 4.74%, 11/15/16 $ 2,000,000 $ 1,609,214 and Equivalents (1)  84.6% TOTAL ZERO-COUPON U.S. TREASURY Federal Judiciary, SECURITIES AND EQUIVALENTS 4.94%, 2/15/14 $ 51,000 $ 45,427 (Cost $216,590,592) TVA STRIPS  COUPON, Zero-Coupon U.S. Government 4.97%, 5/1/14 150,000 133,145 Federal Judiciary, Agency Securities (1)  15.6% 4.78%, 2/15/15 5,485,000 4,627,234 FICO STRIPS  COUPON, STRIPS  COUPON, 5.00%, 4/6/14 3,570,000 3,157,415 4.20%, 2/15/15 9,650,000 8,500,174 FICO STRIPS  COUPON, AID (Israel), 4.72%, 5/1/15 10,000,000 8,530,610 5.08%, 5/2/14 96,000 84,601 AID (Israel), 4.72%, 5/15/15 2,350,000 2,000,940 FICO STRIPS  COUPON, STRIPS  COUPON, 5.08%, 5/30/14 3,821,000 3,354,567 3.63%, 5/15/15 17,158,000 14,952,631 FICO STRIPS  COUPON, REFCORP STRIPS  4.97%, 10/5/14 22,000 18,994 COUPON, 9.53%, 7/15/15 32,279,000 27,293,960 FHLMC STRIPS  COUPON, AID (Israel), 4.10%, 8/15/15 15,000,000 12,582,660 4.94%, 11/24/14 5,000,000 4,293,045 FICO STRIPS  COUPON, Federal Judiciary, 5.00%, 11/30/14 180,000 154,179 4.78%, 8/15/15 7,021,000 5,754,292 FICO STRIPS  COUPON, STRIPS  COUPON, 5.13%, 2/8/15 136,000 115,115 9.56%, 8/15/15 2,428,000 2,086,893 FICO STRIPS  COUPON, STRIPS  PRINCIPAL, 6.78%, 2/8/15 7,681,000 6,501,467 3.37%, 8/15/15 6,000,000 5,158,428 FICO STRIPS  COUPON, REFCORP STRIPS  4.98%, 4/6/15 3,038,000 2,550,687 COUPON, 7.42%, 10/15/15 31,598,000 26,355,702 FICO STRIPS  COUPON, TVA STRIPS  COUPON, 5.76%, 4/6/15 1,017,000 853,867 4.30%, 11/1/15 4,000,000 3,270,128 FNMA STRIPS  COUPON, STRIPS  COUPON, 5.46%, 7/15/15 2,337,000 1,941,231 4.22%, 11/15/15 18,231,000 15,475,457 FHLMC STRIPS  COUPON, STRIPS  PRINCIPAL, 4.28%, 9/15/15 3,500,000 2,877,857 3.40%, 11/15/15 18,250,000 15,497,590 FICO STRIPS  COUPON, REFCORP STRIPS  5.47%, 11/2/15 52,000 42,203 COUPON, 5.15%, 1/15/16 4,159,000 3,422,412 FICO STRIPS  COUPON, Federal Judiciary, 5.77%, 11/11/15 2,000,000 1,620,818 5.42%, 2/15/16 10,000 7,955 FNMA STRIPS  COUPON, STRIPS  COUPON, 3.44%, 11/15/15 3,000,000 2,445,963 8.64%, 2/15/16 6,500,000 5,446,207 FICO STRIPS  COUPON, STRIPS  PRINCIPAL, 5.16%, 12/6/15 190,000 153,348 3.68%, 2/15/16 2,500,000 2,097,120 FICO STRIPS  COUPON, STRIPS  COUPON, 4.70%, 12/27/15 5,125,000 4,122,012 4.53%, 5/15/16 12,200,000 10,088,082 FICO STRIPS  COUPON, REFCORP STRIPS  6.42%, 6/6/16 5,000,000 3,916,395 COUPON, 8.23%, 7/15/16 28,091,000 22,438,613 FNMA STRIPS  COUPON, STRIPS  COUPON, 4.29%, 11/15/16 9,250,000 7,106,322 4.42%, 8/15/16 11,000,000 8,952,757 TOTAL ZERO-COUPON U.S. REFCORP STRIPS  GOVERNMENT AGENCY SECURITIES COUPON, 9.38%, 10/15/16 42,742,000 33,667,617 (Cost $41,992,433) STRIPS  COUPON, 3.75%, 11/15/16 6,500,000 5,229,601 27 Target 2015 Principal Amount/ Shares Value Temporary Cash Investments  0.3% FHLB Discount Notes, 0.001%, 4/1/10 $ 949,000 $ 949,000 JPMorgan 100% U.S. Treasury Securities Money Market Fund Agency Shares 51 51 TOTAL TEMPORARY CASH INVESTMENTS (Cost $949,051) TOTAL INVESTMENT SECURITIES  100.5% (Cost $259,532,076) OTHER ASSETS AND LIABILITIES  (0.5)% TOTAL NET ASSETS  100.0% Notes to Schedule of Investments AID Agency for International Development Equivalents Security whose principal payments are secured by U.S. Treasury FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FICO Financing Corporation FNMA Federal National Mortgage Association REFCORP Resolution Funding Corporation STRIPS Separate Trading of Registered Interest and Principal of Securities TVA Tennessee Valley Authority (1) The rate indicated is the yield to maturity at purchase. These securities are issued at a substantial discount from their value at maturity. (2) The rate indicated is the yield to maturity at purchase. See Notes to Financial Statements. 28 Target 2020 MARCH 31, 2010 (UNAUDITED) Principal Principal Amount Value Amount/ Shares Value Zero-Coupon U.S. Treasury Securities STRIPS  COUPON, and Equivalents (1)  88.1% 4.94%, 8/15/21 $13,000,000 $ 7,877,324 REFCORP STRIPS  STRIPS  PRINCIPAL, COUPON, 6.36%, 1/15/19 $ 7,000,000 $4,794,447 3.94%, 8/15/21 4,500,000 2,739,537 Federal Judiciary, STRIPS  COUPON, 5.27%, 2/15/19 306,000 199,570 4.67%, 11/15/21 8,000,000 4,773,280 REFCORP STRIPS  STRIPS  PRINCIPAL, COUPON, 4.61%, 4/15/19 5,059,000 3,405,835 3.75%, 11/15/21 15,775,000 9,451,986 Federal Judiciary, TOTAL ZERO-COUPON U.S. TREASURY 5.67%, 8/15/19 339,000 213,162 SECURITIES AND EQUIVALENTS REFCORP STRIPS  (Cost $140,489,138) COUPON, 5.00%, 10/15/19 630,000 409,926 Zero-Coupon U.S. Government REFCORP STRIPS  Agency Securities (1)  11.8% PRINCIPAL, 5.01%, 10/15/19 6,500,000 4,235,744 FICO STRIPS  PRINCIPAL, REFCORP STRIPS  5.81%, 4/5/19 535,000 352,094 COUPON, 8.53%, 1/15/20 14,674,000 9,381,881 TVA STRIPS  COUPON, REFCORP STRIPS  5.66%, 5/1/19 11,000 7,177 COUPON, 6.35%, 4/15/20 7,299,000 4,581,028 FICO STRIPS  PRINCIPAL, AID (Israel), 4.62%, 5/1/20 15,000,000 9,374,850 4.64%, 9/26/19 5,700,000 3,633,585 AID (Israel), 5.91%, 5/15/20 396,000 246,810 TVA STRIPS  COUPON, REFCORP STRIPS  5.70%, 11/1/19 9,000 5,684 COUPON, 8.41%, 7/15/20 25,918,000 16,003,613 FHLMC STRIPS  COUPON, REFCORP STRIPS  6.30%, 1/15/20 6,250,000 3,897,700 PRINCIPAL, 6.52%, 7/15/20 26,144,000 16,201,698 FNMA STRIPS  COUPON, Federal Judiciary, 4.95%, 7/15/20 10,000,000 6,030,030 6.19%, 8/15/20 115,000 67,489 Government Trust STRIPS  COUPON, Certificates, 5.76%, 4/1/21 7,683,000 4,332,021 4.81%, 8/15/20 2,500,000 1,607,217 FHLMC STRIPS  COUPON, REFCORP STRIPS  5.39%, 9/15/21 5,727,000 3,192,722 PRINCIPAL, 5.76%, TOTAL ZERO-COUPON U.S. 10/15/20 5,000,000 3,053,890 GOVERNMENT AGENCY SECURITIES STRIPS  COUPON, (Cost $20,626,388) 7.41%, 11/15/20 7,307,000 4,637,680 Temporary Cash Investments  0.3% REFCORP STRIPS  FHLB Discount Notes, COUPON, 8.45%, 1/15/21 16,789,000 10,071,973 0.001%, 4/1/10 525,000 525,000 REFCORP STRIPS  JPMorgan 100% U.S. PRINCIPAL, 6.00%, 1/15/21 13,535,000 8,153,552 Treasury Securities Money Federal Judiciary, Market Fund Agency Shares 291 291 5.75%, 2/15/21 110,000 62,611 TOTAL TEMPORARY STRIPS  COUPON, CASH INVESTMENTS 4.91%, 2/15/21 22,688,000 14,208,746 (Cost $525,291) STRIPS  PRINCIPAL, TOTAL INVESTMENT 4.09%, 2/15/21 11,000,000 6,919,066 SECURITIES  100.2% AID (Israel), 4.40%, (Cost $161,640,817) 5/15/21 5,000,000 2,924,740 OTHER ASSETS AND STRIPS  COUPON, LIABILITIES  (0.2)% 6.05%, 5/15/21 10,000,000 6,160,670 TOTAL NET ASSETS  100.0% STRIPS  PRINCIPAL, 5.22%, 5/15/21 13,250,000 8,188,699 29 Target 2020 Notes to Schedule of Investments AID Agency for International Development Equivalent Security whose principal payments are secured by the U.S. Treasury FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FICO Financing Corporation FNMA Federal National Mortgage Association REFCORP Resolution Funding Corporation STRIPS Separate Trading of Registered Interest and Principal of Securities TVA Tennessee Valley Authority (1) The rate indicated is the yield to maturity at purchase. These securities are issued at a substantial discount from their value at maturity. (2) The rate indicated is the yield to maturity at purchase. See Notes to Financial Statements. 30 Target 2025 MARCH 31, 2010 (UNAUDITED) Principal Principal Amount Value Amount/ Zero-Coupon U.S. Treasury Securities Shares Value and Equivalents (1)  86.3% Zero-Coupon U.S. Government Agency Securities (1)  13.5% REFCORP STRIPS  COUPON, 6.56%, 1/15/24 $ 4,650,000 $2,302,280 FNMA STRIPS  COUPON, REFCORP STRIPS  6.14%, 4/8/24 $ 10,000 $ 4,744 COUPON, 6.66%, 4/15/24 1,560,000 759,534 TVA STRIPS  COUPON, REFCORP STRIPS  6.58%, 5/1/24 1,000,000 467,802 COUPON, 4.99%, 7/15/24 6,926,000 3,316,744 FHLMC STRIPS  COUPON, REFCORP STRIPS  5.45%, 9/15/24 42,000 19,207 COUPON, 5.41%, 10/15/24 12,184,000 5,740,735 FNMA STRIPS  COUPON, REFCORP STRIPS  5.30%, 1/15/25 247,000 111,314 COUPON, 6.37%, 1/15/25 24,097,000 11,177,658 FHLMC STRIPS  COUPON, STRIPS  COUPON, 5.06%, 3/15/25 5,342,000 2,365,165 6.21%, 2/15/25 2,000,000 985,208 FHLMC STRIPS  COUPON, REFCORP STRIPS  5.18%, 3/15/25 8,593,000 3,804,181 COUPON, 6.56%, 4/15/25 23,013,000 10,510,912 FNMA STRIPS  COUPON, STRIPS  COUPON, 5.11%, 5/15/25 1,838,000 801,079 6.07%, 5/15/25 4,000,000 1,942,224 FHLMC STRIPS  COUPON, REFCORP STRIPS  5.05%, 9/15/25 7,162,000 3,076,466 COUPON, 6.14%, 7/15/25 20,000,000 9,009,720 FHLMC STRIPS  COUPON, STRIPS  COUPON, 5.13%, 9/15/25 5,184,000 2,226,808 4.52%, 8/15/25 7,000,000 3,359,041 TVA STRIPS  COUPON, STRIPS  COUPON, 6.08%, 11/1/25 1,162,000 493,171 5.39%, 11/15/25 23,000,000 10,862,670 TVA STRIPS  PRINCIPAL, STRIPS  COUPON, 5.70%, 11/1/25 9,188,000 3,952,751 4.96%, 2/15/26 28,299,000 13,209,945 FHLMC STRIPS  COUPON, STRIPS  PRINCIPAL, 5.35%, 12/11/25 5,000,000 2,114,510 3.68%, 2/15/26 6,750,000 3,192,676 FNMA STRIPS  COUPON, REFCORP STRIPS  5.10%, 1/15/26 841,000 356,571 COUPON, 6.34%, 4/15/26 42,941,000 18,506,712 TOTAL ZERO-COUPON U.S. STRIPS  COUPON, GOVERNMENT AGENCY SECURITIES 5.30%, 5/15/26 16,991,000 7,819,530 (Cost $20,401,818) REFCORP STRIPS  Temporary Cash Investments  0.4% COUPON, 7.30%, 7/15/26 29,127,000 12,376,354 FHLB Discount Notes, STRIPS  COUPON, 0.001%, 4/1/10 583,000 583,000 5.64%, 8/15/26 9,100,000 4,135,886 JPMorgan 100% U.S. STRIPS  COUPON, Treasury Securities Money 5.15%, 11/15/26 12,000,000 5,375,532 Market Fund Agency Shares 292 292 STRIPS  PRINCIPAL, TOTAL TEMPORARY 3.31%, 11/15/26 5,000,000 2,269,075 CASH INVESTMENTS TOTAL ZERO-COUPON U.S. TREASURY (Cost $583,292) SECURITIES AND EQUIVALENTS TOTAL INVESTMENT (Cost $115,046,755) SECURITIES  100.2% (Cost $136,031,865) OTHER ASSETS AND LIABILITIES  (0.2)% TOTAL NET ASSETS  100.0% 31 Target 2025 Notes to Schedule of Investments Equivalent Security whose principal payments are secured by the U.S. Treasury FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association REFCORP Resolution Funding Corporation STRIPS Separate Trading of Registered Interest and Principal of Securities TVA Tennessee Valley Authority (1) The rate indicated is the yield to maturity at purchase. These securities are issued at a substantial discount from their value at maturity. (2) The rate indicated is the yield to maturity at purchase. See Notes to Financial Statements. 32 Statement of Assets and Liabilities MARCH 31, 2010 (UNAUDITED) Target 2010 Target 2015 Target 2020 Target 2025 Assets Investment securities, at value (cost of $180,752,203, $259,532,076, $161,640,817 and $136,031,865, respectively) $182,136,145 $291,483,986 $181,923,328 $147,229,497 Receivable for investments sold 4,226,900    Receivable for capital shares sold 5,412 187,476 45,473 136,695 186,368,457 291,671,462 181,968,801 147,366,192 Liabilities Payable for investments purchased 4,195,406    Payable for capital shares redeemed 449,954 1,535,332 307,536 418,754 Accrued management fees 87,019 138,427 87,452 72,450 Distribution and service fees payable 1,613 2,899 2,234 1,286 4,733,992 1,676,658 397,222 492,490 Net Assets $181,634,465 $289,994,804 $181,571,579 $146,873,702 Net Assets Consist of: Capital paid in $175,528,112 $252,234,461 $159,327,795 $135,649,717 Undistributed net investment income 1,141,144 2,884,959 1,953,028 1,754,394 Accumulated undistributed net realized gain (loss) on investment transactions 3,581,267 2,923,474 8,245 (1,728,041) Net unrealized appreciation on investments 1,383,942 31,951,910 20,282,511 11,197,632 $181,634,465 $289,994,804 $181,571,579 $146,873,702 Investor Class Net assets $174,287,796 $276,480,367 $171,795,174 $140,965,223 Shares outstanding 1,649,085 2,822,065 2,413,214 2,435,387 Net asset value per share $105.69 $97.97 $71.19 $57.88 Advisor Class Net assets $7,346,669 $13,514,437 $9,776,405 $5,908,479 Shares outstanding 71,464 141,640 141,181 105,070 Net asset value per share $102.80 $95.41 $69.25 $56.23 See Notes to Financial Statements. 33 Statement of Operations FOR THE SIX MONTHS ENDED MARCH 31, 2010 (UNAUDITED) Target 2010 Target 2015 Target 2020 Target 2025 Investment Income (Loss) Income: Interest $3,268,747 $6,810,552 $ 4,579,328 $ 3,832,170 Expenses: Management fees 546,841 825,332 530,541 432,654 Distribution and service fees 11,142 20,719 13,575 8,102 Trustees fees and expenses 7,535 11,351 7,252 5,949 565,518 857,402 551,368 446,705 Net investment income (loss) 2,703,229 5,953,150 4,027,960 3,385,465 Realized and Unrealized Gain (Loss) Net realized gain (loss) on investment transactions 3,760,535 6,914,958 469,165 (986,234) Change in net unrealized appreciation (depreciation) on investments (5,916,486) (8,751,952) (8,912,413) (11,464,187) Net realized and unrealized gain (loss) (2,155,951) (1,836,994) (8,443,248) (12,450,421) Net Increase (Decrease) in Net Assets Resulting from Operations $ 547,278 $ 4,116,156 $(4,415,288) $ (9,064,956) See Notes to Financial Statements. 34 Statement of Changes in Net Assets SIX MONTHS ENDED MARCH 31, 2010 (UNAUDITED) AND YEAR ENDED SEPTEMBER 30, 2009 Target 2010 Target 2015 Increase (Decrease) in Net Assets Operations Net investment income (loss) $ 2,703,229 $8,301,094 $ 5,953,150 $13,574,154 Net realized gain (loss) 3,760,535 3,338,475 6,914,958 8,704,206 Change in net unrealized appreciation (depreciation) (5,916,486) (4,119,585) (8,751,952) 134,891 Net increase (decrease) in net assets resulting from operations 547,278 7,519,984 4,116,156 22,413,251 Distributions to Shareholders From net investment income: Investor Class (7,128,227) (9,255,977) (12,227,501) (12,321,327) Advisor Class (329,135) (641,062) (755,343) (1,406,248) From net realized gains: Investor Class (3,272,681) (3,770,363) (11,654,758) (3,830,522) Advisor Class (161,902) (281,426) (764,531) (467,596) Decrease in net assets from distributions (10,891,945) (13,948,828) (25,402,133) (18,025,693) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions (21,676,775) (35,952,404) (4,374,527) (43,049,214) Net increase (decrease) in net assets (32,021,442) (42,381,248) (25,660,504) (38,661,656) Net Assets Beginning of period 213,655,907 256,037,155 315,655,308 354,316,964 End of period $181,634,465 $213,655,907 $289,994,804 $315,655,308 Undistributed net investment income $1,141,144 $5,895,277 $2,884,959 $9,914,653 See Notes to Financial Statements. 35 SIX MONTHS ENDED MARCH 31, 2010 (UNAUDITED) AND YEAR ENDED SEPTEMBER 30, 2009 Target 2020 Target 2025 Increase (Decrease) in Net Assets Operations Net investment income (loss) $ 4,027,960 $ 8,410,156 $ 3,385,465 $8,008,766 Net realized gain (loss) 469,165 8,882,356 (986,234) 22,162,113 Change in net unrealized appreciation (depreciation) (8,912,413) 1,105,130 (11,464,187) (13,054,836) Net increase (decrease) in net assets resulting from operations (4,415,288) 18,397,642 (9,064,956) 17,116,043 Distributions to Shareholders From net investment income: Investor Class (7,632,990) (9,748,708) (6,797,350) (10,195,444) Advisor Class (435,704) (853,504) (294,095) (707,731) From net realized gains: Investor Class (8,729,237) (7,284,020) (12,240,235)  Advisor Class (529,850) (672,599) (560,145)  Decrease in net assets from distributions (17,327,781) (18,558,831) (19,891,825) (10,903,175) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions 10,250,584 (51,241,563) 16,140,021 (113,688,207) Net increase (decrease) in net assets (11,492,485) (51,402,752) (12,816,760) (107,475,339) Net Assets Beginning of period 193,064,064 244,466,816 159,690,462 267,165,801 End of period $181,571,579 $193,064,064 $146,873,702 $ 159,690,462 Undistributed net investment income $1,953,028 $5,993,762 $1,754,394 $5,460,374 See Notes to Financial Statements. 36 Notes to Financial Statements MARCH 31, 2010 (UNAUDITED) 1. Organization and Summary of Significant Accounting Policies Organization  American Century Target Maturities Trust (the trust) is registered under the Investment Company Act of 1940 (the 1940 Act) as an open-end management investment company. The trust is composed of the following series: Target 2010 Fund (Target 2010), Target 2015 Fund (Target 2015), Target 2020 Fund (Target 2020), and Target 2025 Fund (Target 2025) (collectively, the funds). The funds are diversified under the 1940 Act. Each fund seeks to provide the highest return consistent with investment in U.S. Treasury securities and their equivalents and may invest up to 20% of its assets in AAA-rated zero-coupon U.S. government agency securities. Each fund will be liquidated near the end of its target maturity year. The following is a summary of the funds significant accounting policies. Multiple Class  The funds are authorized to issue the Investor Class and the Advisor Class. The share classes differ principally in their respective distribution and shareholder servicing expenses and arrangements. All shares of the funds represent an equal pro rata interest in the net assets of the class to which such shares belong, and have identical voting, dividend, liquidation and other rights and the same terms and conditions, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes. Income, non-class specific expenses, and realized and unrealized capital gains and losses of the funds are allocated to each class of shares based on their relative net assets. Security Valuations  Debt securities maturing in greater than 60 days at the time of purchase are valued at current market value as provided by a commercial pricing service or at the most recent bid prices. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Investments in open-end management investment companies are valued at the reported net asset value. If the funds determine that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the securitys fair value, such security is valued as determined by the Board of Trustees or its designee, in accordance with procedures adopted by the Board of Trustees, if such determination would materially impact a funds net asset value. Security Transactions  For financial reporting purposes, security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Investment Income  Interest income is recorded on the accrual basis and includes accretion of discounts. Income Tax Status  It is each funds policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. The funds are no longer subject to examination by tax authorities for years prior to 2006. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. Distributions to Shareholders  Distributions to shareholders are recorded on the ex-dividend date. Distributions from net investment income and net realized gains, if any, are generally declared and paid annually. Reverse Share Splits  The trustees may authorize reverse share splits immediately after and of a size that exactly offsets the per-share amount of the annual dividend and capital gain distribution, if any. After taking into account the reverse share split, a shareholder reinvesting dividends and capital gain distributions will hold exactly the same number of shares owned prior to the distributions and reverse share split. A shareholder electing to receive dividends in cash will own fewer shares. 37 Indemnifications  Under the trusts organizational documents, its officers and trustees are indemnified against certain liabilities arising out of the performance of their duties to the funds. In addition, in the normal course of business, the funds enter into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. Use of Estimates  The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Subsequent Events  In preparing the financial statements, management evaluated the impact of events or transactions occurring through the date the financial statements were issued that would merit recognition or disclosure. On April 1, 2010, the Board of Trustees approved a plan of liquidation for Target 2010. Effective September 1, 2010, Target 2010 will close to new investments from existing shareholders. The liquidation date of the fund is September 24, 2010. 2. Fees and Transactions with Related Parties Management Fees  The trust has entered into a Management Agreement with American Century Investment Management, Inc. (ACIM) (the investment advisor), under which ACIM provides the funds with investment advisory and management services in exchange for a single, unified management fee (the fee) per class. The Agreement provides that all expenses of managing and operating the funds, except brokerage expenses, taxes, interest, fees and expenses of the independent trustees (including legal counsel fees), and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on the daily net assets of each specific class of shares of each fund and paid monthly in arrears. The fee consists of (1) an Investment Category Fee based on the daily net assets of the funds and certain other accounts managed by the investment advisor that are in the same broad investment category as each fund and (2) a Complex Fee based on the assets of all the funds in the American Century Investments family of funds. The rates for the Investment Category Fee range from 0.2425% to 0.3600% and the rates for the Complex Fee range from 0.2500% to 0.3100% for the Investor Class and Advisor Class. The effective annual management fee for each class of the funds for the six months ended March 31, 2010 was 0.56%. Distribution and Service Fees  The Board of Trustees has adopted a Master Distribution and Individual Shareholder Services Plan (the plan) for the Advisor Class, pursuant to Rule 12b-1 of the 1940 Act. The plan provides that the Advisor Class will pay American Century Investment Services, Inc. (ACIS) an annual distribution and service fee of 0.25%. The fees are computed and accrued daily based on the Advisor Classs daily net assets and paid monthly in arrears. The fees are used to pay financial intermediaries for distribution and individual shareholder services. Fees incurred under the plan during the six months ended March 31, 2010, are detailed in the Statement of Operations. Related Parties  Certain officers and trustees of the trust are also officers and/or directors of American Century Companies, Inc. (ACC), the parent of the trusts investment advisor, ACIM, the distributor of the trust, ACIS, and the trusts transfer agent, American Century Services, LLC. The funds are eligible to invest in a money market fund for temporary purposes, which is managed by J.P. Morgan Investment Management, Inc. (JPMIM). The funds have a Mutual Funds Services Agreement with J.P. Morgan Investor Services Co. (JPMIS). JPMorgan Chase Bank (JPMCB) is a custodian of the funds. JPMIM, JPMIS and JPMCB are wholly owned subsidiaries of JPMorgan Chase & Co. (JPM). JPM is an equity investor in ACC. 38 3. Investment Transactions Investment transactions, excluding short-term investments, for the six months ended March 31, 2010 were as follows: Target 2010 Target 2015 Target 2020 Target 2025 Purchases $41,446,430 $57,803,701 $17,542,825 $22,734,635 Sales $141,280,458 $88,312,328 $25,495,000 $27,238,040 4. Capital Share Transactions Transactions in shares of the funds were as follows (unlimited number of shares authorized): Six months ended March 31, 2010 Year ended September 30, 2009 Shares Amount Shares Amount Target 2010 Investor Class Sold 45,232 $ 4,775,824 940,564 $ 97,713,598 Issued in reinvestment of distributions 100,352 10,023,178 125,419 12,538,109 Redeemed (316,082) (33,372,628) (1,380,752) (144,384,382) Reverse share split (103,927)  (130,071)  (274,425) (18,573,626) (444,840) (34,132,675) Advisor Class Sold 3,650 371,151 128,716 13,096,322 Issued in reinvestment of distributions 3,993 388,664 7,973 779,005 Redeemed (37,586) (3,862,964) (153,693) (15,695,056) Reverse share split (5,026)  (9,359)  (34,969) (3,103,149) (26,363) (1,819,729) Net increase (decrease) (309,394) $(21,676,775) (471,203) $ (35,952,404) Target 2015 Investor Class Sold 589,980 $ 57,780,058 1,351,557 $ 126,993,265 Issued in reinvestment of distributions 249,949 22,515,435 167,433 15,102,710 Redeemed (821,203) (80,098,012) (1,820,787) (170,443,028) Reverse share split (263,852)  (178,483)  (245,126) 197,481 (480,280) (28,347,053) Advisor Class Sold 17,919 1,701,327 124,651 11,308,049 Issued in reinvestment of distributions 13,599 1,194,519 16,691 1,473,228 Redeemed (78,665) (7,467,854) (298,565) (27,483,438) Reverse share split (16,994)  (21,001)  (64,141) (4,572,008) (178,224) (14,702,161) Net increase (decrease) (309,267) $ (4,374,527) (658,504) $ (43,049,214) 39 Six months ended March 31, 2010 Year ended September 30, 2009 Shares Amount Shares Amount Target 2020 Investor Class Sold 570,576 $ 41,304,551 1,107,317 $ 77,243,465 Issued in reinvestment of distributions 240,355 15,824,905 250,789 16,414,109 Redeemed (640,369) (46,055,039) (2,020,889) (139,349,494) Reverse share split (247,790)  (259,444)  (77,228) 11,074,417 (922,227) (45,691,920) Advisor Class Sold 18,655 1,304,952 81,286 5,445,925 Issued in reinvestment of distributions 12,803 820,822 19,188 1,226,323 Redeemed (42,208) (2,949,607) (181,275) (12,221,891) Reverse share split (14,861)  (23,486)  (25,611) (823,833) (104,287) (5,549,643) Net increase (decrease) (102,839) $ 10,250,584 (1,026,514) $ (51,241,563) Target 2025 Investor Class Sold 803,486 $ 47,323,395 1,953,836 $ 119,080,876 Issued in reinvestment of distributions 356,109 18,090,342 146,308 9,747,224 Redeemed (833,311) (48,762,073) (3,517,607) (216,781,893) Reverse share split (372,348)  (152,736)  (46,064) 16,651,664 (1,570,199) (87,953,793) Advisor Class Sold 9,740 558,136 59,242 3,635,699 Issued in reinvestment of distributions 14,393 710,007 7,922 515,147 Redeemed (31,193) (1,779,786) (520,250) (29,885,260) Reverse share split (16,936)  (10,761)  (23,996) (511,643) (463,847) (25,734,414) Net increase (decrease) (70,060) $ 16,140,021 (2,034,046) $(113,688,207) 5. Fair Value Measurements The funds securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the funds. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows:  Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities;  Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or  Level 3 valuation inputs consist of significant unobservable inputs (including a funds own assumptions). 40 The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the funds securities as of March 31, 2010. The Schedule of Investments provides additional details on the funds portfolio holdings. Level 1 Level 2 Level 3 Target 2010 Investment Securities Short-Term Investments  $ 85,382,044  Zero-Coupon U.S. Treasury Securities and Equivalents  70,676,337  Zero-Coupon U.S. Government Agency Securities  25,311,245  Temporary Cash Investments $519 766,000  Total Value of Investment Securities $519 $182,135,626  Target 2015 Investment Securities Zero-Coupon U.S. Treasury Securities and Equivalents  $245,224,849  Zero-Coupon U.S. Government Agency Securities  45,310,086  Temporary Cash Investments $51 949,000  Total Value of Investment Securities $51 $291,483,935  Target 2020 Investment Securities Zero-Coupon U.S. Treasury Securities and Equivalents  $159,947,024  Zero-Coupon U.S. Government Agency Securities  21,451,013  Temporary Cash Investments $291 525,000  Total Value of Investment Securities $291 $181,923,037  Target 2025 Investment Securities Zero-Coupon U.S. Treasury Securities and Equivalents  $126,852,436  Zero-Coupon U.S. Government Agency Securities  19,793,769  Temporary Cash Investments $292 583,000  Total Value of Investment Securities $292 $147,229,205  6. Interfund Lending The funds, along with certain other funds in the American Century Investments family of funds, may participate in an interfund lending program, pursuant to an Exemptive Order issued by the Securities and Exchange Commission (SEC). This program provides an alternative credit facility allowing the funds to borrow from or lend to other funds in the American Century Investments family of funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. The interfund loan rate earned/paid on interfund lending transactions is determined daily based on the average of certain current market rates. Interfund lending transactions normally extend only overnight, but can have a maximum duration of seven days. The program is subject to annual approval by the Board of Trustees. During the six months ended March 31, 2010, the funds did not utilize the program. 41 7. Federal Tax Information The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of March 31, 2010, the components of investments for federal income tax purposes were as follows: Target 2010 Target 2015 Target 2020 Target 2025 Federal tax cost of investments $180,821,060 $259,638,448 $161,868,544 $136,788,905 Gross tax appreciation of investments $1,325,575 $31,875,230 $21,545,662 $12,911,530 Gross tax depreciation of investments (10,490) (29,692) (1,490,878) (2,470,938) Net tax appreciation (depreciation) of investments $1,315,085 $31,845,538 $20,054,784 $10,440,592 The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. 8. Corporate Event As part of a long-standing estate and business succession plan established by ACC Co-Chairman James E. Stowers, Jr., the founder of American Century Investments, ACC Co-Chairman Richard W. Brown succeeded Mr. Stowers as trustee of a trust that holds a greater-than-25% voting interest in ACC, the parent corporation of each funds advisor. Under the 1940 Act, this is presumed to represent control of ACC even though it is less than a majority interest. The change of trustee may technically be considered a change of control of ACC and therefore also a change of control of each funds advisor even though there has been no change to their management and none is anticipated. The change of control resulted in the assignment of each funds investment advisory agreement. Under the 1940 Act, an assignment automatically terminated such agreement, making the approval of a new agreement necessary. On February 18, 2010, the Board of Trustees approved interim investment advisory agreements under which each fund will be managed until new agreements are approved by fund shareholders. On April 1, 2010, the Board of Trustees approved new investment advisory agreements. The interim agreements and the new agreements are substantially identical to the terminated agreements (with the exception of different effective and termination dates) and will not result in changes in the management of American Century Investments, the funds, their investment objectives, fees or services provided. The new agreements have been submitted to shareholders for approval at a Special Meeting of Shareholders to be held on June 16, 2010. 42 Financial Highlights Target 2010 Investor Class For a Share Outstanding Throughout the Years Ended September 30 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $105.40 $102.50 $95.23 $90.10 $87.97 $86.70 Income From Investment Operations Net Investment Income (Loss) 1.46 3.39 3.81 4.15 4.04 3.85 Net Realized and Unrealized Gain (Loss) (1.17) (0.49) 3.46 0.98 (1.91) (2.58) Total From Investment Operations 0.29 2.90 7.27 5.13 2.13 1.27 Distributions From Net Investment Income (3.96) (3.52) (3.97) (4.29) (3.85) (3.86) From Net Realized Gains (1.82) (1.44) (1.19) (0.24) (0.44) (1.58) Total Distributions (5.78) (4.96) (5.16) (4.53) (4.29) (5.44) Reverse Share Split 5.78 4.96 5.16 4.53 4.29 5.44 Net Asset Value, End of Period $105.69 $105.40 $102.50 $95.23 $90.10 $87.97 Total Return 0.28% 2.83% 7.64% 5.69% 2.42% 1.47% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 0.56% 0.57% 0.57% 0.57% 0.57% 0.58% Ratio of Net Investment Income (Loss) to Average Net Assets 2.77% 3.24% 3.80% 4.52% 4.60% 4.39% Portfolio Turnover Rate 25% 30% 43% 36% 23% 22% Net Assets, End of Period (in thousands) $174,288 $202,731 $242,748 $250,527 $215,810 $211,088 (1) Six months ended March 31, 2010 (unaudited). (2) Computed using average shares outstanding throughout the period. (3) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (4) Annualized. See Notes to Financial Statements. 43 Target 2010 Advisor Class For a Share Outstanding Throughout the Years Ended September 30 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $102.65 $100.07 $93.21 $88.41 $86.54 $85.50 Income From Investment Operations Net Investment Income (Loss) 1.30 3.05 3.47 3.85 3.75 3.57 Net Realized and Unrealized Gain (Loss) (1.15) (0.47) 3.39 0.95 (1.88) (2.53) Total From Investment Operations 0.15 2.58 6.86 4.80 1.87 1.04 Distributions From Net Investment Income (3.70) (3.26) (3.73) (4.06) (3.63) (3.64) From Net Realized Gains (1.82) (1.44) (1.19) (0.24) (0.44) (1.58) Total Distributions (5.52) (4.70) (4.92) (4.30) (4.07) (5.22) Reverse Share Split 5.52 4.70 4.92 4.30 4.07 5.22 Net Asset Value, End of Period $102.80 $102.65 $100.07 $93.21 $88.41 $86.54 Total Return 0.14% 2.58% 7.36% 5.43% 2.16% 1.21% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 0.81% 0.82% 0.82% 0.82% 0.82% 0.83% Ratio of Net Investment Income (Loss) to Average Net Assets 2.52% 2.99% 3.55% 4.27% 4.35% 4.14% Portfolio Turnover Rate 25% 30% 43% 36% 23% 22% Net Assets, End of Period (in thousands) $7,347 $10,925 $13,289 $9,308 $5,830 $6,402 (1) Six months ended March 31, 2010 (unaudited). (2) Computed using average shares outstanding throughout the period. (3) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (4) Annualized. See Notes to Financial Statements. 44 Target 2015 Investor Class For a Share Outstanding Throughout the Years Ended September 30 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $96.59 $90.32 $81.79 $77.69 $75.83 $72.10 Income From Investment Operations Net Investment Income (Loss) 1.96 3.85 3.91 3.95 3.70 3.49 Net Realized and Unrealized Gain (Loss) (0.58) 2.42 4.62 0.15 (1.84) 0.24 Total From Investment Operations 1.38 6.27 8.53 4.10 1.86 3.73 Distributions From Net Investment Income (4.22) (3.62) (3.62) (3.82) (3.29) (3.21) From Net Realized Gains (4.02) (1.12)   (0.65) (1.33) Total Distributions (8.24) (4.74) (3.62) (3.82) (3.94) (4.54) Reverse Share Split 8.24 4.74 3.62 3.82 3.94 4.54 Net Asset Value, End of Period $97.97 $96.59 $90.32 $81.79 $77.69 $75.83 Total Return 1.42% 6.94% 10.43% 5.28% 2.46% 5.18% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 0.56% 0.57% 0.57% 0.57% 0.57% 0.58% Ratio of Net Investment Income (Loss) to Average Net Assets 4.04% 4.09% 4.43% 5.01% 4.94% 4.68% Portfolio Turnover Rate 19% 21% 30% 21% 15% 9% Net Assets, End of Period (in thousands) $276,480 $296,272 $320,410 $227,923 $197,387 $199,692 (1) Six months ended March 31, 2010 (unaudited). (2) Computed using average shares outstanding throughout the period. (3) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (4) Annualized. See Notes to Financial Statements. 45 Target 2015 Advisor Class For a Share Outstanding Throughout the Years Ended September 30 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $94.19 $88.30 $80.16 $76.33 $74.68 $71.19 Income From Investment Operations Net Investment Income (Loss) 1.79 3.53 3.60 3.70 3.47 3.26 Net Realized and Unrealized Gain (Loss) (0.57) 2.36 4.54 0.13 (1.82) 0.23 Total From Investment Operations 1.22 5.89 8.14 3.83 1.65 3.49 Distributions From Net Investment Income (3.97) (3.38) (3.41) (3.63) (3.10) (3.02) From Net Realized Gains (4.02) (1.12)   (0.65) (1.33) Total Distributions (7.99) (4.50) (3.41) (3.63) (3.75) (4.35) Reverse Share Split 7.99 4.50 3.41 3.63 3.75 4.35 Net Asset Value, End of Period $95.41 $94.19 $88.30 $80.16 $76.33 $74.68 Total Return 1.29% 6.67% 10.15% 5.01% 2.21% 4.90% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 0.81% 0.82% 0.82% 0.82% 0.82% 0.83% Ratio of Net Investment Income (Loss) to Average Net Assets 3.79% 3.84% 4.18% 4.76% 4.69% 4.43% Portfolio Turnover Rate 19% 21% 30% 21% 15% 9% Net Assets, End of Period (in thousands) $13,514 $19,383 $33,907 $9,506 $2,300 $1,295 (1) Six months ended March 31, 2010 (unaudited). (2) Computed using average shares outstanding throughout the period. (3) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (4) Annualized. See Notes to Financial Statements. 46 Target 2020 Investor Class For a Share Outstanding Throughout the Years Ended September 30 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $72.77 $66.48 $61.06 $59.03 $58.06 $52.32 Income From Investment Operations Net Investment Income (Loss) 1.52 2.94 2.84 2.78 2.64 2.46 Net Realized and Unrealized Gain (Loss) (3.10) 3.35 2.58 (0.75) (1.67) 3.28 Total From Investment Operations (1.58) 6.29 5.42 2.03 0.97 5.74 Distributions From Net Investment Income (2.99) (3.45) (2.70) (2.62) (2.49) (2.38) From Net Realized Gains (3.43) (2.57) (1.18) (0.29) (0.55) (0.97) Total Distributions (6.42) (6.02) (3.88) (2.91) (3.04) (3.35) Reverse Share Split 6.42 6.02 3.88 2.91 3.04 3.35 Net Asset Value, End of Period $71.19 $72.77 $66.48 $61.06 $59.03 $58.06 Total Return (2.18)% 9.46% 8.88% 3.44% 1.66% 10.97% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 0.56% 0.57% 0.57% 0.57% 0.57% 0.58% Ratio of Net Investment Income (Loss) to Average Net Assets 4.25% 4.21% 4.33% 4.68% 4.65% 4.38% Portfolio Turnover Rate 9% 35% 58% 49% 15% 10% Net Assets, End of Period (in thousands) $171,795 $181,242 $226,872 $199,658 $192,341 $179,410 (1) Six months ended March 31, 2010 (unaudited). (2) Computed using average shares outstanding throughout the period. (3) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (4) Annualized. See Notes to Financial Statements. 47 Target 2020 Advisor Class For a Share Outstanding Throughout the Years Ended September 30 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $70.88 $64.91 $59.77 $57.93 $57.12 $51.60 Income From Investment Operations Net Investment Income (Loss) 1.39 2.69 2.63 2.58 2.45 2.29 Net Realized and Unrealized Gain (Loss) (3.02) 3.28 2.51 (0.74) (1.64) 3.23 Total From Investment Operations (1.63) 5.97 5.14 1.84 0.81 5.52 Distributions From Net Investment Income (2.81) (3.27) (2.54) (2.47) (2.35) (2.25) From Net Realized Gains (3.43) (2.57) (1.18) (0.29) (0.55) (0.97) Total Distributions (6.24) (5.84) (3.72) (2.76) (2.90) (3.22) Reverse Share Split 6.24 5.84 3.72 2.76 2.90 3.22 Net Asset Value, End of Period $69.25 $70.88 $64.91 $59.77 $57.93 $57.12 Total Return (2.31)% 9.20% 8.60% 3.18% 1.42% 10.70% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 0.81% 0.82% 0.82% 0.82% 0.82% 0.83% Ratio of Net Investment Income (Loss) to Average Net Assets 4.00% 3.96% 4.08% 4.43% 4.40% 4.13% Portfolio Turnover Rate 9% 35% 58% 49% 15% 10% Net Assets, End of Period (in thousands) $9,776 $11,823 $17,595 $10,823 $8,635 $10,417 (1) Six months ended March 31, 2010 (unaudited). (2) Computed using average shares outstanding throughout the period. (3) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (4) Annualized. See Notes to Financial Statements. 48 Target 2025 Investor Class For a Share Outstanding Throughout the Years Ended September 30 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $61.25 $57.70 $52.74 $51.59 $51.07 $43.80 Income From Investment Operations Net Investment Income (Loss) 1.28 2.46 2.39 2.28 2.16 1.99 Net Realized and Unrealized Gain (Loss) (4.65) 1.09 2.57 (1.13) (1.64) 5.28 Total From Investment Operations (3.37) 3.55 4.96 1.15 0.52 7.27 Distributions From Net Investment Income (2.69) (2.97) (2.89) (2.26) (1.34) (2.54) From Net Realized Gains (4.84)    (0.35) (6.03) Total Distributions (7.53) (2.97) (2.89) (2.26) (1.69) (8.57) Reverse Share Split 7.53 2.97 2.89 2.26 1.69 8.57 Net Asset Value, End of Period $57.88 $61.25 $57.70 $52.74 $51.59 $51.07 Total Return (5.50)% 6.16% 9.39% 2.25% 1.02% 16.61% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 0.56% 0.57% 0.57% 0.57% 0.57% 0.58% Ratio of Net Investment Income (Loss) to Average Net Assets 4.38% 4.05% 4.25% 4.43% 4.40% 4.05% Portfolio Turnover Rate 15% 32% 35% 29% 13% 26% Net Assets, End of Period (in thousands) $140,965 $152,000 $233,800 $226,358 $306,433 $191,326 (1) Six months ended March 31, 2010 (unaudited). (2) Computed using average shares outstanding throughout the period. (3) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (4) Annualized. See Notes to Financial Statements. 49 Target 2025 Advisor Class For a Share Outstanding Throughout the Years Ended September 30 (except as noted) Per-Share Data Net Asset Value, Beginning of Period $59.59 $56.27 $51.57 $50.57 $50.18 $43.14 Income From Investment Operations Net Investment Income (Loss) 1.17 2.25 2.20 2.11 2.00 1.84 Net Realized and Unrealized Gain (Loss) (4.53) 1.07 2.50 (1.11) (1.61) 5.20 Total From Investment Operations (3.36) 3.32 4.70 1.00 0.39 7.04 Distributions From Net Investment Income (2.55) (2.80) (2.75) (2.13) (1.21) (2.43) From Net Realized Gains (4.84)    (0.35) (6.03) Total Distributions (7.39) (2.80) (2.75) (2.13) (1.56) (8.46) Reverse Share Split 7.39 2.80 2.75 2.13 1.56 8.46 Net Asset Value, End of Period $56.23 $59.59 $56.27 $51.57 $50.57 $50.18 Total Return (5.64)% 5.90% 9.12% 1.97% 0.77% 16.33% Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets 0.81% 0.82% 0.82% 0.82% 0.82% 0.83% Ratio of Net Investment Income (Loss) to Average Net Assets 4.13% 3.80% 4.00% 4.18% 4.15% 3.80% Portfolio Turnover Rate 15% 32% 35% 29% 13% 26% Net Assets, End of Period (in thousands) $5,908 $7,691 $33,366 $28,709 $21,428 $6,072 (1) Six months ended March 31, 2010 (unaudited). (2) Computed using average shares outstanding throughout the period. (3) Total return assumes reinvestment of net investment income and capital gains distributions, if any. Total returns for periods less than one year are not annualized. Total returns are calculated based on the net asset value of the last business day. The total return of the classes may not precisely reflect the class expense differences because of the impact of calculating the net asset values to two decimal places. If net asset values were calculated to three decimal places, the total return differences would more closely reflect the class expense differences. The calculation of net asset values to two decimal places is made in accordance with SEC guidelines and does not result in any gain or loss of value between one class and another. (4) Annualized. See Notes to Financial Statements. 50 Board Approval of Management Agreements American Century Investment Management, Inc. (ACIM or the Advisor) currently serves as investment advisor to the Funds under an interim management agreement (the Interim Management Agreement) between the Advisor and the Funds approved by the Funds Board of Trustees (the Board). The Advisor previously served as investment advisor to the Funds pursuant to a management agreement (the Prior Management Agreement) that terminated in accordance with its terms on February 16, 2010, as a result of a change of control of the Advisors parent company, American Century Companies, Inc. (ACC). The change in control occurred as the result of a change in the trustee of a trust created by James E. Stowers, Jr., the founder of American Century Investments that holds shares representing a significant interest in ACC stock. Mr. Stowers previously served as the trustee of the trust. On February 16, 2010, Richard W. Brown, Co-Chairman of ACC with Mr. Stowers, became the trustee in accordance with the terms of the trust and Mr. Stowers long-standing estate and succession plan. On February 18, 2010, the Board approved the Interim Management Agreement in accordance with Rule 15a-4 under the Investment Company Act to ensure continued management of the Funds by the Advisor after the termination of the Prior Management Agreement and until shareholder approval of a new management agreement (the Proposed Management Agreement) as required under the Act. The Board has approved the Proposed Management Agreement and has recommended its approval to shareholders. Fund shareholders are scheduled to consider approval of the Proposed Management Agreement at a meeting to be held on June 16, 2010. The Interim Management Agreement and the Proposed Management Agreement are substantially identical to the Prior Management Agreement except for their effective dates and the termination provisions of the Interim Management Agreement. Under the Interim and Proposed Management Agreements, the Advisor will provide the same services to the Funds and receive the same compensation rate as under the Prior Management Agreement. Basis for Board Approval of Interim Management Agreement In considering the approval of the Interim Management Agreement, Rule 15a-4 requires the Board to approve the contract within ten business days of the termination of the prior agreement and to determine that the compensation to be received under the interim agreement is no greater than would have been received under the prior agreement. In connection with the approval, the Board noted that it oversees on a continuous basis and evaluates at its quarterly meetings, directly and through the committees of the Board, the nature and quality of significant services provided by the Advisor, the investment performance of the Funds, shareholder services, audit and compliance functions and a variety of other matters relating to the Funds operations. 51 In evaluating the Interim Management Agreement, the Board, assisted by the advice of its independent legal counsel, considered a number of factors in addition to those required by the rule with no one factor being determinative to its analysis. Among the factors considered by the Board were the circumstances and effect of the change of control, the fact that the Advisor will provide the same services and receive the same compensation rate as under the Prior Management Agreements, and that the change of control did not result in a change of the personnel managing the Funds. Upon completion of its analysis, the Board approved the Interim Management Agreement, determining that the continued management of the Funds by the Advisor was in the best interests of the Funds and Fund shareholders. Basis for Board Approval of Proposed Management Agreement At a meeting held on April 1, 2010, after considering all information presented, the Board approved, and determined to recommend that shareholders approve, the Proposed Management Agreement. In connection with that approval, the Board requested and reviewed extensive data and information compiled by the Advisor and certain independent providers of evaluation data concerning the Funds and services provided to the Funds by the Advisor. The Board oversees on a continuous basis and evaluates at its quarterly meetings, directly and through the committees of the Board, the nature and quality of significant services provided by the Advisor, the investment performance of the Funds, shareholder services, audit and compliance functions and a variety of other matters relating to the Funds operations. The information considered and the discussions held at the meetings included, but were not limited to:  the nature, extent and quality of investment management, shareholder services and other services provided to the Funds;  the wide range of programs and services the Advisor provides to the Funds and their shareholders on a routine and non-routine basis;  the compliance policies, procedures, and regulatory experience of the Advisor;  data comparing the cost of owning the Funds to the cost of owning similar funds;  the fact that there will be no changes to the fees, services, or personnel who provide such services as compared to the Prior Management Agreement;  data comparing the Funds performance to appropriate benchmarks and/or a peer group of other mutual funds with similar investment objectives and strategies;  financial data showing the profitability of the Funds to the Advisor and the overall profitability of the Advisor;  data comparing services provided and charges to the Funds with those for other non-fund investment management clients of the Advisor; and 52  consideration of collateral or fall-out benefits derived by the Advisor from the management of the Funds and potential sharing of economies of scale in connection with the management of the Funds. The Board also considered whether there was any reason for not continuing the existing arrangement with the Advisor. In particular, the Board recognized that shareholders may have invested in the Funds on the strength of the Advisors industry standing and reputation and in the expectation that the Advisor will have a continuing role in providing advisory services to the Funds. The Board considered all of the information provided by the Advisor, the independent data providers, and the Boards independent legal counsel, and evaluated such information for each Fund. The Board did not identify any single factor as being all-important or controlling, and each Board member may have attributed different levels of importance to different factors. In deciding to approve the Proposed Management Agreement under the terms ultimately determined by the Board to be appropriate, the Board based its decision on a number of factors, including the following: Nature, Extent and Quality of Services  Generally. Under the Proposed Management Agreement, the Advisor is responsible for providing or arranging for all services necessary for the operation of the Funds. The Board noted that under the Proposed Management Agreement, the Advisor provides or arranges at its own expense a wide variety of services including:  constructing and designing the Funds  portfolio research and security selection  initial capitalization/funding  securities trading  Fund administration  custody of Fund assets  daily valuation of each Funds portfolio  shareholder servicing and transfer agency, including shareholder confirmations, recordkeeping and communications  legal services  regulatory and portfolio compliance  financial reporting  marketing and distribution 53 The Board noted that many of these services have expanded over time both in terms of quantity and complexity in response to shareholder demands, competition in the industry, changing distribution channels and the changing regulatory environment. Investment Management Services. The investment management services provided to the Funds are complex and provide Fund shareholders access to professional money management, instant diversification of their investments within an asset class, the opportunity to easily diversify among asset classes, and liquidity. As a part of its general oversight and in evaluating investment performance, the Board expects the Advisor to manage each Fund in accordance with its investment objectives and approved strategies. In providing these services, the Advisor utilizes teams of investment professionals who require extensive information technology, research, training, compliance and other systems to conduct their business. The Board, directly and through its Portfolio Committee, regularly reviews investment performance information for each Fund, together with comparative information for appropriate benchmarks and/or peer groups of similarly-managed funds, over different time horizons. If performance concerns are identified, the underperforming Fund receives special reviews until performance improves, during which time the Board discusses with the Advisor the reasons for such underperformance and any efforts being undertaken to improve performance. Shareholder and Other Services. Under the Proposed Management Agreement, the Advisor will also provide the Funds with a comprehensive package of transfer agency, shareholder, and other services. The Board, directly and through the various committees of the Board, regularly reviews reports and evaluations of such services. These reports include, but are not limited to, information regarding the operational efficiency and accuracy of the shareholder and transfer agency services provided, staffing levels, shareholder satisfaction (as measured by external as well as internal sources), technology support, new products and services offered to Fund shareholders, securities trading activities, portfolio valuation services, auditing services, and legal and operational compliance activities. Certain aspects of shareholder and transfer agency service level efficiency and the quality of securities trading activities are measured by independent third party providers and are presented in comparison to other fund groups not managed by the Advisor. Costs of Services Provided and Profitability. The Advisor provided detailed information concerning its cost of providing various services to the Funds, its profitability in managing the Funds, its overall profitability, and its financial condition. The Board reviewed with the Advisor the methodology used to prepare this financial information. The Board has also reviewed with the Advisor its methodology for compensating the investment professionals that provide services to the Funds as well as compensation to the five highest paid personnel of the Advisor. This financial information regarding the Advisor is considered in order to evaluate the Advisors financial condition, its ability to continue to provide services under the Proposed Management Agreement, and the reasonableness of the proposed management fees. 54 Ethics. The Board generally considers the Advisors commitment to providing quality services to shareholders and to conducting its business ethically. It noted that the Advisors practices generally meet or exceed industry best practices. Economies of Scale. The Board also reviewed information provided by the Advisor regarding the possible existence of economies of scale in connection with the management of the Funds. The Board concluded that economies of scale are difficult to measure and predict with precision, especially on a fund-by-fund basis. The analysis of economies of scale is further complicated by the additional services and content provided by the Advisor and its reinvestment in its ability to provide and expand those services. Accordingly, the Board seeks to evaluate economies of scale by reviewing information, such as year-over-year profitability of the Advisor generally, the profitability of its management of each Fund specifically, and the expenses incurred by the Advisor in providing various functions to the Funds. The Board believes the Advisor is appropriately sharing economies of scale through its competitive fee structure, offering competitive fees from fund inception, fee breakpoints as the fund complex and the Funds increase in size, and through reinvestment in its business to provide shareholders additional services and enhancements to existing services. In particular, separate breakpoint schedules based on the size of the entire fund complex and on the size of each Fund reflect the complexity of assessing economies of scale. Comparison to Fees of Funds not Managed by the Advisor. Both the Prior and Proposed Management Agreements provide that the Funds pay the Advisor a single, all-inclusive (or unified) management fee for providing all services necessary for the management and operation of the Funds, other than brokerage expenses, taxes, interest, extraordinary expenses, and the fees and expenses of the Funds Independent Trustees (including their independent legal counsel) and expenses incurred in connection with the provision of shareholder services and distribution services under a plan adopted pursuant to Rule 12b-1 under the 1940 Act. Under the unified fee structure, the Advisor is responsible for providing all investment advisory, custody, audit, administrative, compliance, recordkeeping, marketing and shareholder services, or arranging and supervising third parties that provide such services. By contrast, most other funds are charged a variety of fees, including an investment advisory fee, a transfer agency fee, an administrative fee, distribution charges and other expenses. Other than their investment advisory fees and any applicable Rule 12b-1 distribution fees, the components of the total fees charged by these other funds may be increased without shareholder approval. The Board believes the unified fee structure is a benefit to Fund shareholders because it clearly discloses to shareholders the cost of owning Fund shares, and, since the unified fee cannot be increased without a vote of Fund shareholders, it shifts to the Advisor the risk of increased costs of operating the Funds and provides a direct incentive to minimize administrative inefficiencies. Part of the Boards analysis of fee levels involves reviewing certain evaluative data compiled by an independent provider comparing each Funds unified fee to the total expense ratios of similar funds not managed by the Advisor. 55 The Board concluded that the management fee to be paid by each Fund to the Advisor under the Proposed Management Agreement is reasonable in light of the services to be provided to the Fund. Comparison to Fees and Services Provided to Other Clients of the Advisor. The Board also requested and received information from the Advisor concerning the nature and extent of the services, fees, and profitability of its advisory services to advisory clients other than the Funds. They observed that these varying types of client accounts require different services and involve different regulatory and entrepreneurial risks than the management of the Funds. The Board analyzed this information and concluded that the fees charged and services provided to the Funds were reasonable by comparison. Collateral or Fall-Out Benefits Derived by the Advisor. The Board considered the existence of collateral benefits the Advisor may receive as a result of its relationship with the Funds. They concluded that the Advisors primary business is managing mutual funds and it generally does not use Fund or shareholder information to generate profits in other lines of business, and therefore does not derive any significant collateral benefits from them. The Board noted that the Advisor receives proprietary research from broker-dealers that execute Fund portfolio transactions and concluded that this research is likely to benefit Fund shareholders. The Board also determined that the Advisor is able to provide investment management services to certain clients other than the Funds, at least in part, due to its existing infrastructure built to serve the fund complex. The Board concluded, however, that the assets of those other clients are not material to the analysis and, in any event, are included with the assets of the Funds to determine breakpoints in each Funds fee schedule, provided they are managed using the same investment team and strategy. Conclusion of the Board. As a result of this process, the Board, in the absence of particular circumstances and assisted by the advice of its independent legal counsel, taking into account all of the factors discussed above and the information provided by the Advisor and others, concluded that the Proposed Management Agreement be approved and recommended its approval to Fund shareholders. 56 Additional Information Retirement Account Information As required by law, distributions you receive from certain IRAs, or 403(b), 457 and qualified plans are subject to federal income tax withholding, unless you elect not to have withholding apply. Tax will be withheld on the total amount withdrawn even though you may be receiving amounts that are not subject to withholding, such as nondeductible contributions. In such case, excess amounts of withholding could occur. You may adjust your withholding election so that a greater or lesser amount will be withheld. If you dont want us to withhold on this amount, you must notify us to not withhold the federal income tax. You may notify us in writing or in certain situations by telephone or through other electronic means. You have the right to revoke your withholding election at any time and any election you make may remain in effect until revoked by filing a new election. Remember, even if you elect not to have income tax withheld, you are liable for paying income tax on the taxable portion of your withdrawal. If you elect not to have income tax withheld or you dont have enough income tax withheld, you may be responsible for payment of estimated tax. You may incur penalties under the estimated tax rules if your withholding and estimated tax payments are not sufficient. You can reduce or defer the income tax on a distribution by directly or indirectly rolling such distribution over to another IRA or eligible plan. You should consult your tax advisor for additional information. State tax will be withheld if, at the time of your distribution, your address is within one of the mandatory withholding states and you have federal income tax withheld. State taxes will be withheld from your distribution in accordance with the respective state rules. Proxy Voting Guidelines American Century Investment Management, Inc., the funds investment advisor, is responsible for exercising the voting rights associated with the securities purchased and/or held by the funds. A description of the policies and procedures the advisor uses in fulfilling this responsibility is available without charge, upon request, by calling 1-800-345-2021. It is also available on American Century Investments website at americancentury.com and on the Securities and Exchange Commissions website at sec.gov. Information regarding how the investment advisor voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available on the About Us page at americancentury.com. It is also available at sec.gov. Quarterly Portfolio Disclosure The funds file their complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The funds Forms N-Q are available on the SECs website at sec.gov, and may be reviewed and copied at the SECs Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The funds also make their complete schedule of portfolio holdings for the most recent quarter of their fiscal year available on their website at americancentury.com and, upon request, by calling 1-800-345-2021. 57 Index Definitions Index Definition The following index is used to illustrate investment market, sector, or style performance or to serve as a fund performance comparison. It is not an investment product available for purchase. The Bank of America/Merrill Lynch 10+ Year US Treasury Index measures the total return performance of U.S. Treasury bonds with outstanding par values of at least $15 million and maturity ranges of at least 10 years. Fund Benchmarks The benchmarks for the Target Maturities Trust funds are coupon STRIPS issues maturing in the target year of each portfolio. The benchmark for the Target 2010 fund is the 11/15/10 STRIPS Issue , a zero-coupon Treasury bond that matures November 15, 2010. The benchmark for the Target 2015 fund is the 11/15/15 STRIPS Issue , a zero-coupon Treasury bond that matures November 15, 2015. The benchmark for the Target 2020 fund is the 11/15/20 STRIPS Issue , a zero-coupon Treasury bond that matures November 15, 2020. The benchmark for the Target 2025 fund, from inception through January 1998, was the 8/15/25 STRIPS Issue , a zero-coupon Treasury bond that matures August 15, 2025. Thereafter, the benchmark was changed to the 11/15/25 STRIPS Issue , a zero-coupon Treasury bond that matures November 15, 2025. 58 Notes 59 Notes 60 Contact Us americancentury.com Automated Information Line 1-800-345-8765 Investor Services Representative 1-800-345-2021 or 816-531-5575 Business, Not-For-Profit, Employer-Sponsored Retirement Plans 1-800-345-3533 Banks and Trust Companies, Broker-Dealers, Financial Professionals, Insurance Companies 1-800-345-6488 Telecommunications Device for the Deaf 1-800-634-4113 American Century Target Maturities Trust Investment Advisor: American Century Investment Management, Inc. Kansas City, Missouri This report and the statements it contains are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. American Century Investment Services, Inc., Distributor ©2010 American Century Proprietary Holdings, Inc. All rights reserved. CL-SAN-68266N ITEM 2. CODE OF ETHICS. Not applicable for semiannual report filings. ITEM 3. AUDIT COMMITTEE FINANCIAL EXPERT. Not applicable for semiannual report filings. ITEM 4. PRINCIPAL ACCOUNTANT FEES AND SERVICES. Not applicable for semiannual report filings. ITEM 5. AUDIT COMMITTEE OF LISTED REGISTRANTS. Not applicable. ITEM 6. INVESTMENTS. (a) The schedule of investments is included as part of the report to stockholders filed under Item 1 of this Form. (b) Not applicable. ITEM 7. DISCLOSURE OF PROXY VOTING POLICIES AND PROCEDURES FOR CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 8. PORTFOLIO MANAGERS OF CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 9. PURCHASES OF EQUITY SECURITIES BY CLOSED-END MANAGEMENT INVESTMENT COMPANY AND AFFILIATED PURCHASERS. Not applicable. ITEM 10. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. During the reporting period, there were no material changes to the procedures by which shareholders may recommend nominees to the registrants board. ITEM 11. CONTROLS AND PROCEDURES. (a) The registrant's principal executive officer and principal financial officer have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) are effective based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the registrant's second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 12. EXHIBITS. (a)(1 ) Not applicable for semiannual report filings. (a)(2 ) Separate certifications by the registrants principal executive officer and principal financial officer, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 and Rule 30a-2(a) under the Investment Company Act of 1940, are filed and attached hereto as EX-99.CERT. (a)(3 ) Not applicable. (b) A certification by the registrants chief executive officer and chief financial officer, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, is furnished and attached hereto as EX- 99.906CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: American Century Target Maturities Trust By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President Date: May 28, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President (principal executive officer) Date: May 28, 2010 By: /s/ Robert J. Leach Name: Robert J. Leach Title: Vice President, Treasurer, and Chief Financial Officer (principal financial officer) Date: May 28, 2010
